IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46489

STATE OF IDAHO,                                 )
                                                )   Filed: June 14, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
TIMOTHY WILLIAM SNOW,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgment of conviction and unified sentence of thirteen years, with a minimum
       period of confinement of one and one-half years, for sexual abuse of a child under
       sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Timothy William Snow pled guilty to sexual abuse of a child under sixteen. I.C. § 18-
1506. In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Snow to a unified term of thirteen years, with a minimum period of confinement of
one and one-half years. Snow appeals, arguing that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Snow’s judgment of conviction and sentence are affirmed.




                                                   2